     Case 2:20-cv-01213-JCM-DJA Document 17 Filed 08/24/20 Page 1 of 2



 1   MARC P. COOK, ESQ.
     Nevada Bar No. 004574
 2   JULIE L. SANPEI, ESQ.
     Nevada Bar No. 005479
 3   COOK & KELESIS, LTD.
     517 South Ninth Street
 4   Las Vegas, Nevada 89101
     Phone:         (702) 737-7702
 5   Fax:           (702) 737-7712
     E-mail:        law@bckltd.com
 6   Attorneys for Plaintiff, Stephen Tam, MD
 7
                               UNITED STATES DISTRICT COURT
 8
                                 FOR THE DISTRICT OF NEVADA
 9
10
      STEPHEN TAM, MD,                              Case No. 2:20-cv-01213-JCM-DJA
11
                           Plaintiff,
12
      v.
13
      UNIVERSITY MEDICAL CENTER OF                  STIPULATION TO EXTEND BRIEFING
14    SOUTHERN NEVADA, a political                  SCHEDULE
      subdivision of Clark County, State of Nevada;
15    THE MEDICAL AND DENTAL STAFF OF
      THE UNIVERSITY MEDICAL CENTER
16    OF SOUTHERN NEVADA, an independent
      subdivision of University Medical Center of
17    Southern Nevada; FREDERICK
      LIPPMANN, MD, an individual; DANIEL
18    ORR, DDS, an individual; THOMAS
      ZYNIEWICZ, DO, an individual; RICHARD
19    ONGTENGCO, MD, an individual; JOHN
      O’REILLY, DONALD MACKAY, RENEE
20    FRANKLIN, ROBYN CASPERSEN,
      HARRY HAGERTY, LAURA LOPEZ-
21    HOBBS, CHRISTIAN HASSE, MARY
      LYNN PALENIK, and JEFF ELLIS, UMC
22    Governing Board of University Medical
      Center of Southern Nevada,
23
                           Defendants.
24
            IT IS HEREBY STIPULATED by and between Plaintiff, Stephen Tam, MD, by and through
25
     his counsel, Marc P. Cook, Esq. Of Cook & Kelesis, Ltd., and Defendants, University Medical
26
     Center of Southern Nevada, the Medical and Dental Staff of the University Medical Center of
27
     Southern Nevada, Frederick Lippmann, MD, Daniel Orr, DDS, Thomas Zyniewicz, DO, Richard
28
     Ongtengco, MD, John O'Reilly, Donald Mackay, Renee Franklin, Robyn Caspersen, Harry Hagerty,
     Case 2:20-cv-01213-JCM-DJA Document 17 Filed 08/24/20 Page 2 of 2



 1   Laura Lopez-hobbs, Christian Hasse, Mary Lynn Palenik, and Jeff Ellis as members of the UMC
 2   Governing Board of University Medical Center of Southern Nevada (collectively “UMC
 3   Defendants”), that the briefing schedule on the following pending Motions filed by Defendants shall
 4   be extended:
 5          ECF No. 10:    Defendants’ Motion to Redact Complaint and Jury Demand (ECF No. 1) and
                           Seal the Unredacted Complaint and Jury Demand (ECF No. 1);
 6
            ECF No. 13: Defendants’ Motion to Dismiss or in the Alternative, Motion for Summary
 7                      Judgment
 8          ECF No. 14:    Defendants’ Motion for Leave to (1) Redact Defendants’ Motion to Dismiss
                           or in the Alternative, for Summary Judgment and (2) Seal the Unredacted
 9                         Ccopy of Said Motion and Exhibits A through D and F through L.
10          The time within which Plaintiff will file any responses in opposition to these motions will
11   be extended to September 14, 2020. UMC Defendants’ replies to any responses in opposition to the
12   motions will be due on October 14, 2020.
13   DATED this ____day
                21st    of August, 2020                            21st day of August, 2020
                                                        DATED this ____
14   COOK & KELESIS, LTD.                               UNIVERSITY MEDICAL CENTER OF SOUTHERN
                                                        NEVADA
15
16       Marc P. Cook /s/
     By:_________________________________                     James F. Conway /s/
                                                        By:__________________________________
        MARC P. COOK, ESQ.                                 SUSAN M. PITZ, ESQ.
17      Nevada Bar No. 004574                              Nevada Stsate Bar No. 8227
        JULIE L. SANPEI, ESQ.                              JAMES F. CONWAY, ESQ.
18      Nevada Bar No. 005479                              Nevada State Bar No. 11789
        517 South Ninth Street                             TYE D. MASTERS, ESQ.
19      Las Vegas, Nevada 89101                            Nevada State Bar No. 14580
        Attorneys for Plaintiff, Stephen Tam, MD           1800 W. Charleston Blvd.
20                                                         Las Vegas, Nevada 89102
                                                           Counsel for UMC Defendants
21
22                                                ORDER
23
            It is so ORDERED.
24
                                 August 24,
                           DATED this_____ day2020.
                                               of _________________________, 2020.
25
26
                                                  _______________________________________
27                                                US DISTRICT COURT JUDGE
28

                                                Page 2 of 2
